WHEELER, District Judge.
The question here is whether these pineapples are “preserved in their own juice,” as protested, or in sugar as classified under Tariff Act July 24, 1897, c. 11, § 1, Schedule G, par. 263, 30 Stat. 171 [U. S. Comp. St. 1901, p. 1651]. ' The opinion of the board shows clearly that sugar was used as a preservative in putting up these goods, and the evidence taken in this court does not make it appear otherwise. The decision of Judge Platt [Johnson v. U. S. (C. C.) 143 Fed. 839], as to preserved pineapples, would be controlling if the findings or results of the evidence were the same, but they do not appear to be. It is said that pineapples cannot be preserved in their own juices, and that therefore there is strictly no such thing as pineapples preserved in their own juices to which this provision of the act can apply. But, if that is so, the articles must fall elsewhere, and these protests cannot be sustained.
Decisions affirmed.